
EXHIBIT 10.8
 
ENDORSEMENT METHOD SPLIT DOLLAR AGREEMENT



THIS AGREEMENT (the "Agreement") is made as of this ___ day of ________, by and
between the following parties: First Financial Bank, N.A. (the "Bank") and
«executive» (the "Executive").


This Agreement between the Bank and the Executive sets forth the terms under
which the Bank will purchase and own a life insurance policy (the "Policy")
insuring the life of the Executive; and the death proceeds of the Policy will be
divided between the Bank and the beneficiary designated by the Executive.  This
Agreement is made in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and adequacy of which hereby
are acknowledged.
 
I.
POLICY TITLE AND OWNERSHIP



The Bank has applied for one or more life insurance policies, hereinafter
collectively referred to as the "Policy," insuring the life of the
Executive.  Schedule A, which is attached hereto and incorporated herein by
reference as if fully rewritten, provides the following information with regard
to the Policy: the issuer thereof (the "Insurer"), the policy number, and such
other information as therein set forth.  The Bank and the Executive agree to
take all necessary action to cause the Insurer to issue the Policy and to cause
the Policy to conform to the provisions of this Agreement.  The Bank and the
Executive further agree that the Policy shall be subject to the terms and
conditions of this Agreement.  If the Bank and the Executive mutually agree to
change the coverage under the Policy, the rights, duties, and benefits of the
parties to such changed coverage shall continue to be subject to the terms of
this Agreement.


The Bank shall be the sole and absolute owner of and shall possess all incidents
of ownership in the Policy and may exercise all ownership rights granted to the
owner thereof by the terms of the Policy except as may be otherwise provided in
this Agreement.


This Agreement is effective as to a Policy upon execution of this Agreement or
upon issuance of such Policy, whichever is later.  The Bank shall be responsible
for safeguarding the Policy.


II.
BENEFICIARY DESIGNATION RIGHTS



The Executive shall have the right and power to instruct the Bank from time to
time to designate a beneficiary or beneficiaries (collectively referred to
herein as the "Executive's Beneficiary") to receive the Part Two Share of the
proceeds payable under this Agreement upon the death of the Executive, and to
elect a payment option for such Executive's Beneficiary, subject to any right or
interest the Bank may have in such proceeds, as provided in this Agreement.  The
Bank agrees to designate the Executive's Beneficiary for the Part Two Share in
such Policy in accordance with the written direction of the Executive.  The
parties to this Agreement shall execute and forward promptly and without
unreasonable delay, changes in beneficiary designation forms and documents,
including the Policy, as required by the Insurer, to effectuate the exercise of
any rights of the parties hereto.  If the Executive does not designate a
Beneficiary or if no Beneficiary survives the Executive, the Executive's
Beneficiary shall be his or her estate.

 
1

--------------------------------------------------------------------------------

 
 
III.
PREMIUM PAYMENT METHOD



The Bank shall pay amounts equal to the planned premiums and any other premium
payments that might become necessary to keep the Policy in force.


IV.
USE OF DIVIDENDS



Dividends declared on the Policy shall be applied as the Bank elects on the
Policy application.


V.
TAXABLE BENEFIT



The Executive will receive an annual taxable benefit equal to the assumed cost
of insurance to the extent required by the Internal Revenue Service.  The Bank
will cause the amount of imputed income received annually to be reported to the
Executive on Form W-2 or its equivalent.


VI.
DIVISION OF DEATH PROCEEDS



Upon the death of the Executive, the Bank shall cooperate with the Executive's
Beneficiary to take whatever action is necessary to collect the death benefit
provided under the Policy.  Subject to Section VII of this Agreement, the death
proceeds of the Policy shall be as follows and paid in the following order to
the extent that such proceeds permit.  When such death benefit has been
collected and paid as provided herein, this Agreement shall thereupon terminate.


 
A.
Part One Share.  First the Bank shall be entitled to an amount known herein as
the "Part One Share" which is equal to the premiums which the Bank has paid for
the Policy since the effective date of this Agreement.



 
B.
Part Two Share.  Second, the Executive's Beneficiary shall be entitled to an
amount known herein as the "Part Two Share" which is equal to the following:



 
(i)
If the Executive is employed by the Bank or an Affiliated Employer at the time
of his or her death, the Part Two Share shall be equal to three times the
Executive's base salary in effect at the time of his or her death.  For purposes
of this Agreement, "Affiliated Employer" means First Financial Bancorp and any
employer which is a direct or indirect subsidiary of First Financial Bancorp,
but only during the period it is such a subsidiary.



 
(ii)
If the Executive is not employed by the Bank or an Affiliated Employer at the
time of his or her death, and if, when the Executive's employment with the Bank
and all Affiliated Employers terminated, the Executive:  (a) was then eligible
to receive an immediate retirement benefit under the Early Retirement, Normal
Retirement, Late Retirement, or Disability Retirement provisions of the First
Financial Bancorp Employees' Pension Plan and Trust as in effect from time to
time, and (b) had been employed by First Financial Bancorp and/or an Affiliated
Employer for at least five years, the Part Two Share shall be equal to three (3)
times the Executive's base salary at the time of his or her termination of
employment.  For purposes of clause (b) of this subparagraph, employment with an
Affiliated Employer other than First Financial Bancorp (or the successor or
predecessor of that Affiliated Employer) during any period during which that
employer is not a subsidiary or affiliate of First Financial Bancorp shall be
disregarded.


 
2

--------------------------------------------------------------------------------

 
 
 
(iii)
For purposes of this Agreement, an Executive's base salary shall be his or her
base annual rate of compensation not including fringe benefits, bonuses,
incentive compensation, severance pay, contributions to or benefits paid under
qualified or nonqualified retirement or deferred compensation plans, stock
options, expense reimbursements, or other forms of special
compensation.  Notwithstanding the prior sentence, the Executive's base salary
shall include any pre-tax elective deferral contributions made at the
Executive's election under a cash or deferred arrangement that is qualified
under section 401(k) of the Internal Revenue Code of 1986, as amended (“Code”),
and any elective contributions made by the Executive under a Code section 125
cafeteria plan or flexible spending arrangement.



VII.
OTHER DISPOSITION OF THE POLICY



Subject to the Executive's option to purchase an assignment of the Policy under
Section IX below, if this Agreement terminates for any reason (except due to the
death of the Executive if such death entitles the Executive's Beneficiary to a
Part Two Share under Section VI hereof), the Bank may surrender or cancel the
Policy for its cash surrender value and retain all such value, or the Bank may
change the beneficiary designation provisions of the Policy, naming itself or
any other person or entity as beneficiary thereof, or exercise any other
ownership rights in and to the Policy, without regard to the provisions of this
Agreement.  Thereafter, neither the Executive nor any person claiming for or
through him or her shall have any further interest in and to the Policy, either
under the terms thereof or this Agreement.


VIII.
PREMIUM WAIVER



If the Policy contains a premium waiver provision and such waiver becomes
operative, such waived premium amounts shall be considered for all purposes of
this Agreement as having been paid by the Bank.


IX.
TERMINATION OF AGREEMENT



This Agreement shall terminate upon the final payment of death benefits as
provided under Section VI hereof.  This Agreement also shall terminate upon the
happening of any one of the following:


 
A.
The Executive leaves the employ of the Bank and all Affiliated Employers
(voluntarily or involuntarily) for a reason other than his or her death and
prior to having met all of the requirements in Section VI(B)(ii) above.



 
B.
The Executive (whether or not the Executive satisfied the requirements of
Section VI(B)(ii) above) is discharged from employment with the Bank or an
Affiliated Employer for cause.  Solely for purposes of this Agreement, "cause"
shall mean gross negligence or gross neglect or the commission of a felony or
gross misdemeanor involving moral turpitude, fraud, dishonesty, or willful
violation of any law that results in any adverse effect on the Bank or an
Affiliated Employer.


 
3

--------------------------------------------------------------------------------

 


 
C.
The Executive notifies the Bank in writing that he or she irrevocably elects to
terminate this Agreement and relinquish all of his or her rights thereunder.



If the Executive's employment is terminated for cause or if the Executive elects
to terminate this Agreement, this Agreement shall terminate as of the earlier of
the date of termination of employment or the date that the termination election
is received by the Bank, respectively, and neither the Executive nor any person
claiming for or through him shall have any further rights under this Agreement
or under the Policy.  If the Executive's employment terminates for any reason
except cause or the Executive's death, and if the Executive has not met all of
the requirements in Section VI(B)(ii) above, the Bank shall notify the Executive
through certified mail as soon as administratively practicable that he or she
has an assignable option to receive from the Bank an absolute assignment of the
Policy in consideration of a cash payment to the Bank, equal to the greater of:


 
A.
The cash value of the Policy as of the date of such assignment, or



 
B.
The amount of the premiums paid by the Bank prior to the date of such assignment
plus interest thereon at the annual rate of six percent (6%).



The amounts in items A and B above shall be reduced by any outstanding loans or
withdrawals from the Policy made by the Bank.


If the Executive does not provide written notice to the Bank that he or she
elects to exercise this option within 14 calendar days after the date the Bank
sends notice of such option, this Agreement and all of the Executive's rights,
interest, and claims hereunder and in the Policy shall terminate and be
irrevocably forfeited as of the end of such 14 day period.


If the Executive provides timely written notice of the exercise of such option,
he or she shall have 30 calendar days from the date the Bank sent the
notification to him or her of such option to make the required cash payment to
the Bank or to notify the Bank in writing that he or she irrevocably elects to
have such payment deducted from any amounts then owed to him or her by the
Bank.  If the Executive timely pays for such assignment, this Agreement shall
terminate as of the effective date of the assignment of the Policy.  If the
Executive does not timely pay, this Agreement and all of the Executive's rights,
interest, and claims hereunder and in the Policy shall terminate and be
irrevocably forfeited as of the end of such 30 day period.


X.
ASSIGNMENT



Notwithstanding any provision hereof to the contrary, the Executive may at any
time during the term of this Agreement, with the Bank's written consent,
absolutely and irrevocably assign by gift all of his or her right, title, and
interest in and to this Agreement and the Policy to an assignee.  This right
shall be exercisable by the execution and delivery to the Bank of a written
assignment, on a form prepared or approved by the Bank.  Upon the Bank's consent
to such written assignment executed by the Executive and duly accepted by the
assignee thereof, the Bank shall indicate its consent thereto in writing and
shall thereafter treat the Executive's assignee as the sole owner of all of the
Executive's right, title, and interest in and to this Agreement and in and to
the Policy.  Thereafter, the Employee shall have no right, title, or interest in
and to this Agreement or the Policy.  Notwithstanding the foregoing, the
provisions of Section VI(B)(i) and (ii) shall be applied by determining the
employment status and/or pension eligibility of the Executive (the assignor),
not the assignee.

 
4

--------------------------------------------------------------------------------

 


The Bank may pledge or assign the Policy, subject to the terms and conditions of
this Agreement, for the sole purpose of securing a loan from the Insurer or from
a third party.  The amount of such loan together with accumulated interest
thereon shall not exceed the amount of premiums paid by the Bank on the Policy.


XI.
AGREEMENT BINDING



This Agreement shall be binding upon and inure to the benefit of the Bank and
its successors and assigns, and the Executive and his or her heirs, successors,
personal representatives, executors, administrators, assigns, and beneficiaries.


XII.
NAMED FIDUCIARY AND PLAN ADMINISTRATOR



The Bank is hereby designated the "Named Fiduciary" under this Agreement.  As
Named Fiduciary, the Bank shall be responsible for the management, control, and
administration of the split dollar life insurance plan established herein.  The
Named Fiduciary may allocate to others certain aspects of the management and
operational responsibilities of the split dollar life insurance plan established
herein, including the employment of advisors and the delegation of any
ministerial duties to qualified individuals.


XIII.
CLAIMS PROCEDURE



The Named Fiduciary hereby establishes a claims procedure, attached as Exhibit A
hereto and incorporated herein as if fully rewritten, which is consistent with
the requirements of section 503 of the Employee Retirement Income Security Act
of 1974, as amended ("ERISA"), and the Executive or any Beneficiary claiming any
benefit under this Agreement must exhaust such claims procedure before
commencing action in any judicial or administrative forum.


XIV.
GOVERNING LAW



The laws (other than laws governing conflicts of laws) of the State of Ohio
shall govern this Agreement.


XV.
AMENDMENT OF AGREEMENT



This Agreement may be altered, amended, or modified only by a written agreement
signed by the Bank and the Executive.  It shall be the obligation of the Bank to
notify the Insurer of any amendments or changes to this
Agreement.  Notwithstanding the foregoing, (i) if the Insurer is replaced with
another insurer, the Bank may, subject to applicable law, amend the Agreement
without the consent of the Executive so long as the Part Two Share is not
reduced and (ii) the Bank may amend the Agreement without the consent of the
Executive to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Agreement to any present or future
law relating to agreements of this or similar nature (including, but not limited
to, Code section 409A), and to the administrative regulations and rulings
promulgated thereunder.


XVI.
INTERPRETATION OF AGREEMENT



The Bank, as the Named Fiduciary, shall have sole discretion to interpret each
and all provisions of this Agreement and to determine the eligibility of any
person for benefits under this Agreement.  All such determinations of the Bank
shall be binding on all persons concerned.  Where appropriate in this Agreement,
words used in the singular shall include the plural and words used in the
masculine shall include the feminine and vice versa.

 
5

--------------------------------------------------------------------------------

 
 
XVII.
INSURER NOT A PARTY TO THIS AGREEMENT



The Insurer shall not be deemed a party to this Agreement.  The Insurer shall be
fully discharged from its obligations under the Policy by payment of the Policy
death benefit to the beneficiary or beneficiaries named in the Policy, subject
to the terms and conditions of the Policy.  No provision of this Agreement or
any amendment or modification thereto shall in any way be construed as
enlarging, changing, varying, or in any other way affecting the obligations of
the Insurer except insofar as the provisions hereof are made a part of the
Policy by the beneficiary designation executed by the Bank and filed with the
Insurer in connection herewith.
 
Executed this _______ day of ____________________, _____.



     
First Financial Bank, N.A.
         
Witness:
   
By:
       
Name:
J. Franklin Hall
     
Title:
Senior Vice President and Chief
Financial Officer
               
«executive»
         
Witness:
   
Signed:
 

 
 
6

--------------------------------------------------------------------------------

 


ENDORSEMENT METHOD SPLIT DOLLAR AGREEMENT
SCHEDULE A
 
Insurer:
Sun Life Assurance Company of Canada (US)

 
Policy Number:
On File



Bank:
First Financial Bank, N.A.  (Owner of Policy)

 
300 High Street

 
Hamilton, OH  45011

 
Executive:
«executive»

 
Relationship of
Bank to Executive:
Employer

 
 
 

--------------------------------------------------------------------------------

 
 
ENDORSEMENT METHOD SPLIT DOLLAR AGREEMENT
BENEFICIARY DESIGNATION FORM


Instructions:  The Executive (hereafter, "you") should complete this form in
order to direct the Bank to designate your beneficiaries for purposes of the
Endorsement Method Split Dollar Agreement (the "Agreement").  If you designate
more than one primary beneficiary, please indicate below what percent of the
policy proceeds you want each surviving primary beneficiary to receive.  If you
designate more than one contingent beneficiary, please indicate what percent of
the policy proceeds you want each surviving contingent beneficiary to receive if
no primary beneficiary survives you.  If you designate more than one beneficiary
but you do not indicate what percent each one should receive, the proceeds will
be divided equally among each surviving primary beneficiary (or equally among
each surviving contingent beneficiary if no primary beneficiary survives
you).  Any percentages that you designate for primary beneficiaries will be
increased proportionately for surviving primary beneficiaries if some primary
beneficiaries die before you die and you do not file a new form.  The same rule
will apply to contingent beneficiaries if no primary beneficiaries survive
you.   When you die, the proceeds will be distributed to the primary
beneficiaries you designated who survive you.  If no primary beneficiary
survives you, the proceeds will be distributed to the contingent beneficiaries
you designated who survive you.  If no designated primary or contingent
beneficiary survives you, the proceeds will be distributed according to the
applicable terms of the Agreement.


Primary Beneficiary:
Name: 
Relationship 
Percentage 
________________________________
________________________
__________

________________________________
________________________
__________

________________________________
________________________
__________

________________________________
________________________
__________

 
Contingent Beneficiary:
Name 
Relationship 
Percentage 
________________________________
_________________________
__________

________________________________
_________________________
__________

________________________________
_________________________
__________

________________________________
_________________________
__________

 
I direct the Bank to designate the person(s) or entity named above to be my
beneficiary(ies) for purposes of the Agreement.  I hereby revoke all prior
directions regarding designations of primary and contingent beneficiaries for
purposes of the Agreement.  I understand that this form applies only if I
properly complete it and file it with the Bank before my death.  I reserve the
right to revoke or change my beneficiary designation directions by filing a new
properly completed form with the Bank before my death, which revocation or
change shall be forwarded to the proper parties or entities, subject to the
terms of the Agreement.


Name of Executive:  «executive»
 
____________________________________________
 
____________________________
Signature of Executive
 
Date



 
 

--------------------------------------------------------------------------------

 


EXHIBIT A TO ENDORSEMENT METHOD SPLIT DOLLAR AGREEMENT


Benefit Claims.
 
[1]           Normally, the Executive need not present a formal claim for plan
benefits in order to qualify for rights or benefits under this Agreement  (the
“Plan”).  If, however, any person is not granted the rights or benefits to which
the person believes himself or herself to be entitled, a formal claim for
benefits must be filed in accordance with this section.  A claim by any person
must be presented to the claims official appointed by the Plan Committee — the
members of the Plan Committee are selected by the Bank from time to time and
serve at the pleasure of the Bank — in writing (or, if none is appointed, to the
Plan Committee) within the maximum time permitted by law or under regulations
promulgated by the Secretary of Labor or his or her delegate pertaining to
claims procedures.  The claims official will, within a reasonable time, and not
later than the maximum period of time specified by law or under regulation,
consider the claim and will issue his or her determination thereon in
writing.  If the claim is granted, the appropriate distribution or payment will
be made.  Before deciding the claim, the claims official will review the
provisions of the Plan and other relevant Plan documents, including similar
claims, to ensure and verify that the claim is made in accordance with those
documents and that the decision is applied consistently with regard to similarly
situated claimants.
 
[2]           If the claim is wholly or partially denied, the claims official
will, within a reasonable period of time, and normally within 90 days of the
receipt of such claim, or if the claim is a claim on account of Disability (as
defined under the First Financial Bancorp Employees’ Pension Plan and Trust),
within 45 days of the receipt of such claim, provide the claimant with written
notice of the denial setting forth in a manner calculated to be understood by
the claimant:
 
 
[a]
The specific reason or reasons for the denial;

 
[b]           Specific references to pertinent Plan provisions on which the
denial is based;
 
[c]           A description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why the material or
information is necessary;
 
[d]           An explanation of the Plan’s claim review procedure and the time
limits applicable to such procedures; and a statement of the claimant’s right to
bring a civil action under ERISA section 502(a) following an adverse
determination upon review; and
 
[e]           In the case of an adverse determination of a claim on account of
Disability, the information to the claimant shall include, to the extent
necessary, the information set forth in Employee Benefits Security
Administration Regulation 2560.503-1(g)(1)(V).
 
 
 

--------------------------------------------------------------------------------

 

If special circumstances require the extension of the 45-day or 90-day period
described above, the claimant will be notified before the end of the initial
period of the circumstances requiring the extension and the date by which the
review official expects to reach a decision.  Any extension for deciding a claim
will not be for more than an additional 90-day period, or if the claim is a
claim on account of Disability, for not more than two additional 30-day periods.
 
[3]           Each claimant may appeal in writing the claims official’s denial
of a claim to a review official designated by the Plan Committee for a full and
fair review.  The claimant or his or her duly authorized representative may:
 
[a]           Request a review by filing a written application with the review
official;
 
[b]           Review and receive copies of pertinent documents; and
 
[c]           Submit issues and comments in writing.
 
[4]           The Plan Committee may establish time limits within which a
claimant may request review of a denied claim which are reasonable in relation
to the nature of the benefit which is the subject of the claim and other
attendant circumstances but which will not be less than 60 days (180 days in the
case of a denial of a claim on account of Disability) after receipt by the
claimant of written notice of the denial of his or her claim.
 
[5]           The decision by the review official upon review of a claim will be
made normally not later than 60 days (45 days in the case of a claim on account
of Disability) after his or her receipt of the request for review, unless
special circumstances require an extension of time for processing, in which case
a decision will be rendered as soon as possible, but not later than 120 days (90
days in the case of a claim on account of Disability) after receipt of the
request for review.  This notice to the claimant will indicate the special
circumstances requiring the extension and the date by which the review official
expects to render a decision and will be provided to the claimant prior to the
expiration of the initial 45-day or 60-day period.
 
[6]           The decision on review will be in writing and will include
specific reasons for the decision written in a manner calculated to be
understood by the claimant, with specific references to the pertinent Plan
provisions on which the decision is based.  The review official will consider
all information submitted by the claimant, regardless of whether the information
was part of the original claim.  The decision will also include a statement of
the claimant’s right to bring an action under ERISA section 502(a).
 
In the case of a claim on account of Disability:  (a) the review of the denied
claim shall be conducted by a named fiduciary who is neither the individual who
made the benefit determination nor a subordinate of such person; and (b) no
deference shall be given to the initial benefit determination.  For issues
involving medical judgment, the named fiduciary must consult with an independent
health care professional who may not be the health care professional who decided
the initial claim.
 
[7]           To the extent permitted by law, the decision of the claims
official (if no review is properly requested) or the decision of the review
official on review, as the case may be, will be final and binding on all
parties.  No legal action for benefits under the Plan will be brought unless and
until the claimant has exhausted his or her remedies under this section.
 
 
 

--------------------------------------------------------------------------------

 
